DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 35 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The abstract of the disclosure is objected to because of various informalities. It is suggested that Applicant amend the abstract as follows:
-- Systems and methods are disclosed herein for switching an application executing on an ambulatory medical device to a new application without interrupting therapy provided by the ambulatory medical device to a subject. The ambulatory medical device may receive an indication that an update to an application executing on the ambulatory medical device  is available, establish a communication connection to a host computing system, download and install the application update, while a prior version of the application continues to run. The disclosed systems and methods can confirm successful installation of the application update on the ambulatory medical device and switch control of the ambulatory medical device from the prior version to the new version of the application without interrupting therapy provided to the subject. --
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 33 is objected to because of an informality. It is suggested Applicants amend the claim as follows:
-- receive an indication that an application update comprising an update to the application executing on the glucose level control system is available; --
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-34, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 15 and 17 of US 11123485 B2 in view of US 20130104120 A1 - hereinafter "Arrizza" cited in the IDS dated 11/29/21 (Cite No. 18).
US 11123485 B2
Instant Application 17/478071
1. A computer-implemented method of switching an application executing on an ambulatory medical device without interrupting therapy provided by the ambulatory medical device to a subject, the computer-implemented method comprising: 

by a hardware processor of an ambulatory medical device, receiving an indication that an application update comprising an update to a first application executing on the ambulatory medical device is available; 





establishing a communication connection to a host computing system configured to host the application update; 




downloading a second application from the host computing system, wherein the second application is a version of the first application that includes the application update; 






installing the second application while maintaining execution of the first application on the ambulatory medical device; 

confirming successful installation of the second application on the ambulatory medical device; 

receiving a trigger to execute the second application in place of the first application; 

responsive to the trigger, determining a next therapy delivery time associated with delivering therapy by the ambulatory medical device to a subject; and 

responsive to determining that an amount of time until the next therapy delivery time satisfies a threshold time period, switching application control by initiating execution of the second application and halting execution of the first application.

2. The computer-implemented method of claim 1, wherein the communication connection is established over a cellular network that enables the ambulatory medical device to communicate directly with the host computing system over the cellular network.

17. The computer-implemented method of claim 1, wherein the ambulatory medical device comprises a mono-hormonal medicament pump or a bi-hormonal medicament pump.

21. (New) A computer-implemented method of updating an application executing on a glucose level control system without interrupting therapy administered to a subject, the computer-implemented method comprising:

by a hardware processor of a glucose level control system configured to generate a dose output for administration of medicament to a subject,

receiving an indication that an application update comprising an update to an application executing on the glucose level control system is available;

establishing a direct end-to-end data connection to a host computing system configured to host the application update, wherein the direct end-to-end data connection is established via a wireless wide area network;

downloading the application update from the host computing system over the direct end-to-end data connection;





receiving a trigger to install the downloaded copy of the application update; and

responsive to the trigger, initiating an installation process of the downloaded copy of the application update without interrupting therapy administered to the subject.

31. (New) The computer-implemented method of claim 24, wherein the host computing system comprises at least one of a server computing device, a cloud computing device, a local computing device, a computing device of the subject, a computing device of a healthcare provider, a computing device of a manufacturer of the glucose level control system, a smartphone, or an application server.

32. (New) The computer-implemented method of claim 24, wherein the glucose level control system comprises a mono-hormonal medicament pump or a bi-hormonal medicament pump.
2. The computer-implemented method of claim 1, wherein the communication connection is established over a cellular network that enables the ambulatory medical device to communicate directly with the host computing system over the cellular network.
22. (New) The computer-implemented method of claim 21, wherein the direct end-to-end data connection comprises at least one of a narrow band long-term evolution (NB-LTE) connection, an NB Internet-of-Things (NB-IoT) connection, a cellular IoT connection, a 4G LTE connection, or a 5G connection.

15. The computer-implemented method of claim 1, wherein the first application comprises one of a first version of the first application comprising a first feature set or a second version of the first application comprising a second feature set, and wherein downloading the second application comprises downloading one of a first version of the second application corresponding to the first version of the first application or a second version of the second application corresponding to the second version of the first application.

23. (New) The computer-implemented method of claim 21, wherein the application comprises one of a first application version comprising a first feature set or a second application version comprising a second feature set, and wherein downloading the application update comprises downloading one of a first application update corresponding to the first application version or a second application update corresponding to the second application version.

1. A computer-implemented method of switching an application executing on an ambulatory medical device without interrupting therapy provided by the ambulatory medical device to a subject, the computer-implemented method comprising: 

by a hardware processor of an ambulatory medical device, receiving an indication that an application update comprising an update to a first application executing on the ambulatory medical device is available; 





establishing a communication connection to a host computing system configured to host the application update; 

downloading a second application from the host computing system, wherein the second application is a version of the first application that includes the application update; 





installing the second application while maintaining execution of the first application on the ambulatory medical device; 

confirming successful installation of the second application on the ambulatory medical device; 

receiving a trigger to execute the second application in place of the first application; 

responsive to the trigger, determining a next therapy delivery time associated with delivering therapy by the ambulatory medical device to a subject; and 

responsive to determining that an amount of time until the next therapy delivery time satisfies a threshold time period, switching application control by initiating execution of the second application and halting execution of the first application.

2. The computer-implemented method of claim 1, wherein the communication connection is established over a cellular network that enables the ambulatory medical device to communicate directly with the host computing system over the cellular network.

17. The computer-implemented method of claim 1, wherein the ambulatory medical device comprises a mono-hormonal medicament pump or a bi-hormonal medicament pump.

24. (New) A computer-implemented method of updating an application executing on a glucose level control system without interrupting therapy administered to a subject, the computer-implemented method comprising:

by a hardware processor of a glucose level control system configured to generate a dose output for administration of medicament to a subject,

receiving an indication that an application update comprising an update to an application executing on the glucose level control system is available;





downloading the application update from a host computing system;





receiving a trigger to install the downloaded copy of the application update; and

responsive to the trigger, initiating an installation process of the downloaded copy of the application update without interrupting therapy administered to the subject.

3. The computer-implemented method of claim 1, wherein the application update comprises a new version of the application, a patch to the application, or a replacement application for the application.
25. (New) The computer-implemented method of claim 24, wherein the application update comprises a new version of the application, a patch to the application, or a replacement application for the application.

7. The computer-implemented method of claim 1, further comprising accessing an update server to determine whether the application update exists, and in response to accessing the update server, receiving the indication that the application update is available.

26. (New) The computer-implemented method of claim 24, wherein the indication that the application update is available is received in response to an application update availability check triggered by the glucose level control system.

8. The computer-implemented method of claim 1, wherein the indication that the application update is available is received automatically without action by the ambulatory medical device.
27. (New) The computer-implemented method of claim 24, wherein the indication that the application update is available is transmitted to the glucose level control system without the glucose level control system performing an action to trigger transmission of the indication to the glucose level control system.

1. A computer-implemented method of switching an application executing on an ambulatory medical device without interrupting therapy provided by the ambulatory medical device to a subject, the computer-implemented method comprising: 








by a hardware processor of an ambulatory medical device, receiving an indication that an application update comprising an update to a first application executing on the ambulatory medical device is available; 





establishing a communication connection to a host computing system configured to host the application update; 

downloading a second application from the host computing system, wherein the second application is a version of the first application that includes the application update; 





installing the second application while maintaining execution of the first application on the ambulatory medical device; 

confirming successful installation of the second application on the ambulatory medical device; 

receiving a trigger to execute the second application in place of the first application; 

responsive to the trigger, determining a next therapy delivery time associated with delivering therapy by the ambulatory medical device to a subject; and 

responsive to determining that an amount of time until the next therapy delivery time satisfies a threshold time period, switching application control by initiating execution of the second application and halting execution of the first application.

2. The computer-implemented method of claim 1, wherein the communication connection is established over a cellular network that enables the ambulatory medical device to communicate directly with the host computing system over the cellular network.

17. The computer-implemented method of claim 1, wherein the ambulatory medical device comprises a mono-hormonal medicament pump or a bi-hormonal medicament pump.

33. (New) A glucose level control system configured to generate a dose output for administration of medicament into a subject and including an application capable of being updated without interrupting therapy administered to the subject, the glucose level control system comprising:

a memory configured to store specific computer-executable instructions and an application that, at least in part, generates a dose output for administration of medicament into a subject; and

a hardware processor in communication with the memory and configured to execute the specific computer-executable instructions to at least:

receive an indication that an application update comprising an update to the application executing on the glucose level control system is available;





download the application update from a host computing system;





receive a trigger to install the downloaded copy of the application update; and

responsive, at least in part, to the trigger, initiate an installation process of the downloaded copy of the application update without interrupting therapy administered to the subject.



36. (New) The glucose level control system of claim 33, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least determine or estimate the next therapy administration time based at least in part on a therapy administration schedule stored at the glucose level control system; a 

determined condition of the subject; or 

a measurement of a physiological parameter of the subject.
2. The computer-implemented method of claim 1, wherein the communication connection is established over a cellular network that enables the ambulatory medical device to communicate directly with the host computing system over the cellular network.
34. (New) The glucose level control system of claim 33, further comprising a wireless transceiver that enables the glucose level control system to establish a network connection with the host computing system over a wide area network (WAN).



With respect to claims 21, 24 and 33, the claims of US 11123485 B2 do not recite the limitations:
by a hardware processor of a glucose level control system configured to generate a dose output for administration of medicament to a subject,
confirming that a downloaded copy of the application update is complete;
confirming that the downloaded copy of the application update is not corrupted;
However, in analogous art for software deployment, Arrizza teaches:
"Application of the present invention to other medical devices such as ventilators, imaging systems, patient physiological condition monitors, glucose meters, diagnostic equipment and the like is also contemplated." [0025]
"During a normal shutdown of the medical device the application subsystem 18 will ask the user (a nurse, in this example) whether the updates should be installed. If the user accepts, the updates will be installed, and the medical device 10 will shutdown. During the updating process, the medical device will provide status messages to the server 12, indicating the status of the update process (e.g., files successfully downloaded, download failed, update complete, update failed, etc.)." [0054]
"At step 2-18, the process determines whether the downloaded update has been verified. In one example, a downloaded update can be verified by using a checksum, or by using any other desired verification method." [0039]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement US 11123485 B2 with Arrizza's teachings because doing so would provide the ability to facilitate the transfer of software updates to medical devices, as suggested by Arrizza [0038].

With respect to claim 28, the claims of US 11123485 B2 does not recite the limitation,
wherein the trigger comprises at least one of...an installation command.
However, in analogous art for software deployment, Arrizza teaches:
"Once the update is verified as being transferred correctly, the update files are stored in the storage location (step 2-20) by the communication subsystem, until needed by the installation process. In one example, at this point, the medical device waits for a signal from a user (e.g., a nurse, caregiver, or patient, etc.) to begin the installation process." [0039]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement US 11123485 B2 with Arrizza's teachings because doing so would provide the ability to facilitate the transfer of software updates to medical devices, as suggested by Arrizza [0038].

With respect to claim 29, the claims of US 11123485 B2 does not recite the limitation,
wherein determining that the downloaded copy of the application update is complete is based at least in part on one or more of...a tag.
However, in analogous art for software deployment, Arrizza teaches:
"During a normal shutdown of the medical device the application subsystem 18 will ask the user (a nurse, in this example) whether the updates should be installed. If the user accepts, the updates will be installed, and the medical device 10 will shutdown. During the updating process, the medical device will provide status messages to the server 12, indicating the status of the update process (e.g., files successfully downloaded, download failed, update complete, update failed, etc.)." [0054]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement US 11123485 B2 with Arrizza's teachings because doing so would provide the ability to facilitate the transfer of software updates to medical devices, as suggested by Arrizza [0038].

With respect to claim 30, the claims of US 11123485 B2 does not recite the limitation,
wherein determining that the downloaded copy of the application update is not corrupted is based at least in part on a checksum or a hash.
However, in analogous art for software deployment, Arrizza teaches:
"At step 2-18, the process determines whether the downloaded update has been verified. In one example, a downloaded update can be verified by using a checksum, or by using any other desired verification method." [0039]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement US 11123485 B2 with Arrizza's teachings because doing so would provide the ability to facilitate the transfer of software updates to medical devices, as suggested by Arrizza [0038].

With respect to claim 37, the claims of US 11123485 B2 does not recite the limitation,
wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least receive a trigger to check for an indication that the application update is available, and wherein the trigger to check for the indication that the application update is available comprises at least one of...an occurrence of a particular condition of the glucose level control system.
However, in analogous art for software deployment, Arrizza teaches:
"If the user chooses not to install the drug library, the MCU will power down without installing the new drug library. The user will continue to be notified that there is a drug library update available each time the infuser is powered down until the drug library is ultimately installed." [0083]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement US 11123485 B2 with Arrizza's teachings because doing so would provide the ability to facilitate the transfer of software updates to medical devices, as suggested by Arrizza [0038].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20110289497 A1 - "Method And System For Updating A Medical Device" teaches "In certain embodiments, the upgrade and reversion of the data and/or software occurs automatically without prompting the user and without interrupting the overall functionality of the medical device." [0166]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192